DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  7/19/22.
The examiner notes that claim 5 features an additional claim of an electrical insulator. This is not a feature of elected species II (as represented by Figs 8-9 and 12-13). Claim 9 additionally recites that the downhole conductive feature is a second expandable metal feature, however, connection to the downhole conductive feature in the elected species II is to the wellbore tubular, not a second expandable metal feature. Claims 10-12 depend from claim 9. Claims 5 and 9-12 are additionally withdrawn as being directed to an unelected species.   
Specification
The disclosure is objected to because of the following informalities:
The title of the invention appears to contain a typographical error i.e. “EXPANDLE”.  
Para 0047 of the specification references “power source 830” and “power source 840” i.e. at least one uses an incorrect reference numeral. 
Appropriate correction is required.

Drawings
The drawings are objected to because: Figure 4 contains axis labels and numbers which are faint and illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya (US 20160145968 A1), in view of James (US 20110098202 A1).

Regarding claim 1, Marya teaches a method for setting a downhole tool, comprising: 
positioning a downhole tool within a wellbore (Fig 2A-2C, tool 201 positioned within wellbore 203; Para 0023, specifically the embodiment inclusive of at least an electro-restrictive material). 
While Marya teaches the tool being expandable (Fig 2A-2C), the tool being reactive to multiple stimulations (Para 0025), and the tool including water reactive material such as Aluminum (Para 0024). 
Marya is not explicit on the downhole tool including expandable metal configured to expand in response to hydrolysis. 
James teaches the downhole tool including expandable metal configured to expand in response to hydrolysis (Para 0008, the tool incorporates MgO or CaO which swells on contact with water).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Marya by additionally including expandable metal configured to expand in response to hydrolysis as disclosed by James because first Marya envisions the use of multiple different stimulation means for activating his device (Para 0025) and the addition of the water reactive material of James would “provide extra sealing efficiency during oilfield operations” (Para 0014).  
Marya as modified by James teaches subjecting the expandable metal to a wellbore fluid to expand the expandable metal into contact with one or more surfaces (Fig 2A-2C of Marya, the downhole tool 201 is expanded into contact with the wellbore wall inner surface; Para 0008 of James, the expandable metal expands in response to water); and 
applying a voltage to the expandable metal while the expandable metal is being subjected to the wellbore fluid (Fig 2A-2C of Marya, the downhole tool 201 is expanded into contact with the wellbore wall inner surface; Para 0023, the electro-restrictive material used is “exposed to an applied electric charge” and may change shape “when exposed to an applied voltage”. Para 0025, multiple stimuli may be applied).  

Regarding claim 14, Marya further teaches wherein the voltage is a positive voltage operable to accelerate the expansion of the expandable metal (Para 0023, the electro-restrictive material used is “exposed to an applied electric charge” and may change shape “when exposed to an applied voltage”, the applied voltage is necessary to be positive in order to function as recited. Additionally, a voltage disclosure, one would at once envisage a positive. See MPEP 2131.02(III)).  

Regarding claim 19, while Marya teaches a current (Para 0023, there is a voltage and necessarily resistance and current), Marya is silent on wherein a current associated with the voltage ranges from 0.05 amps to 5 amps.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Marya by having the current fall within the recited range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover having a lower current would reduce the source power requirements. 

Claim(s) 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya (US 20160145968 A1), in view of James (US 20110098202 A1), further in view of Perez (US 20180100367 A1).

Regarding claim 2, while Marya teaches applying voltage to the downhole tool (Para 0025), Marya is silent on the recited means for applying the voltage. 
Perez teaches coupling a first electrode (Fig 5, wire 430 to the left of source 410) between a first connection (Fig 5, connection point of wire 430 on the left of source 410) of a power source (Fig 5, power source 410) and the expandable metal (Fig 5, the first electrode as defined electrically connects between the power source 410 and the downhole tool with the expandable metal as modified at 400), and coupling a second electrode (Fig 5, wire 430 on the right) between a second connection of the power source (Fig 5, connection point on the right of source 410) and a downhole conductive feature (Fig 5, feature 480A; Para 0036, the connection is to a conductive metal/alloy).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Marya by having the electrical coupling means as disclosed by Perez because Marya teaches applying electrical current to the downhole tool and one would look to Perez who provides a specific means for being able to apply that current to a downhole tool in a downhole environment. 

Regarding claim 3, Marya as modified further teaches wherein at least a portion of the first electrode is electrically exposed to the wellbore fluid (Fig 5 of Perez, the wire 430 is not in a separate housing and thus electrically exposed to the wellbore fluid, additionally the system may communicate/be electrically exposed via intermediate elements such as 480A).  

Regarding claim 4, Marya as modified further teaches wherein at least a portion of the second electrode is electrically exposed to the wellbore fluid (Fig 5 of Perez, the wire 430 is not in a separate housing and thus electrically exposed to the wellbore fluid, additionally the system may communicate/be electrically exposed via intermediate elements such as 480A).  

Regarding claim 6, Marya as modified further teaches wherein the first connection is a positive terminal of the power source, thereby causing the expandable metal to function as an anode, and the second connection is a negative terminal of the power source, thereby causing the downhole conductive feature to function as a cathode (Fig 5 of Perez, the first and second connection as defined are on the negative/positive sides of the source. The prior art has substantially identical structure and therefore a prima facie has been made that would result in the claimed functional limitation, see MPEP 2112.01(I)).  

Regarding claim 7, Marya as modified further teaches wherein the downhole conductive feature is conductive tubing located within the wellbore (Fig 5 of Perez, element 480A forms a tubing which is conductive, see Para 0036).  

Regarding claim 8, Marya as modified further teaches wherein the power source is a direct current (DC) power source (Para 0027, current source “provides directs current voltage”; although discussed with respect to source 110, the principles of operation are the same. Additionally, a current source disclosure, one would at once envisage a direct current source. See MPEP 2131.02(III)).  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya (US 20160145968 A1), in view of James (US 20110098202 A1), further in view of Fripp (US 20080135249 A1). 

Regarding claim 15, Marya as modified is silent on wherein the voltage is a negative voltage operable to decelerate the expansion of the expandable metal.  
	Fripp teaches wherein the voltage is a negative voltage operable to decelerate the expansion of the expandable metal (Para 0073, a relative negative potential may be applied by the source; where the voltage applied is similar/identical, the functional limitation would also be met, see MPEP 2112.01(I)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Marya by having a negative voltage as disclosed by Fripp because it would allow the reaction to be stopped or slowed until the point in which it would be desirable for the reaction of occur. 

Regarding claim 16, Marya as modified is silent on wherein the voltage is a negative voltage operable to protect the expandable metal from acid corrosion.   
	Fripp teaches wherein the voltage is a negative voltage operable to protect the expandable metal from acid corrosion (Para 0073, a relative negative potential may be applied by the source; where the voltage applied is similar/identical, the functional limitation would also be met, see MPEP 2112.01(I)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Marya by having a negative voltage as disclosed by Fripp because it would allow the reaction to be stopped or slowed until the point in which it would be desirable for the reaction of occur. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya (US 20160145968 A1), in view of James (US 20110098202 A1), further in view of Sherman (US 20200056435 A1). 

Regarding claim 17, Marya is silent on wherein the voltage ranges from 0.01 volts to 200 volts.  
	Sherman teaches wherein the voltage ranges from 0.01 volts to 200 volts (Para 0017, “the voltage is between about 1 volt and about 5 volts.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Marya by having voltage within the recited range as disclosed by Sherman because Sherman teaches a range of voltages which is known to be functional in a downhole wellbore environment and that is sufficient to facilitate an electrochemical reaction. 

Regarding claim 18, Marya is silent on wherein the voltage ranges from 0.5 volts to 10 volts.  
	Sherman teaches wherein the voltage ranges from 0.5 volts to 10 volts 
 (Para 0017, “the voltage is between about 1 volt and about 5 volts.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Marya by having voltage within the recited range as disclosed by Sherman because Sherman teaches a range of voltages which is known to be functional in a downhole wellbore environment and that is sufficient to facilitate an electrochemical reaction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eatwell (US 20040194970 A1) discloses a seal assembly having a seal body constructed at least partially of elastomeric material and at least one shape memory alloy (SMA) wire.
Fripp (US 20180347288 A1) discloses the first electrode and the second electrode are operable to form a first capacitive coupling between said first electrode and said second electrode to transfer electrical current from the second electrode to the first electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676